DETAILED ACTION
Response to Amendment
The following is in response to the amendment of January 20, 2022.

Allowable Subject Matter
Claims 2-8 and 12 are allowed.
The following is a statement of reasons for allowance:  
Claims 2-8: In a hopper comprising a receiving member having a guide surface that guides a non-flat strip-shaped sheet and a discharge unit that discharges the sheet, the receiving member also having a posture adjusting unit that adjusts a posture of the sheet and sends the sheet to the guide surface, the prior art does not disclose or suggest a posture adjusting unit having a posture adjusting surface that is continuous with the guide surface and bent from the guide surface so as to form a ridge line at a boundary portion with the guide surface.
Claim 12:  In a cutting process device comprising a cutting unit that cuts a sheet base material to form a non-flat strip-shaped sheet, a hopper including a receiving member having a guide surface that guides the sheet and a discharge unit that discharges the sheet, the receiving member also having a posture adjusting unit that adjusts a posture of the sheet and sends the sheet to the guide surface, the prior art does not disclose or suggest that the hopper is installed at a position in which the sheet formed by the cutting unit falls and one end portion of the sheet abuts on the posture adjusting unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748